Citation Nr: 1611135	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  04-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition. 

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for rheumatoid arthritis (RH). 


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Esq. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to September 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2004 and March 2011 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection. 

By way of procedural history, the Board notes that the Veteran's claim of service connection for an acquired psychiatric condition has been previously remanded and ultimately denied by the Board in August 2011. The Veteran, thereafter, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an Order dated in June 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case to the VA. Subsequently, the Board remanded the Veteran's claim for further development in accordance with the JMR. The claim has been returned to the Board along with the Veteran's claims of service connection for hypertension and rheumatoid arthritis.

Also as a preliminary matter, the Board notes that the Veteran was scheduled to present testimony at a Board videoconference hearing before a Veterans' Law Judge (VLJ) in November 2015. However, the Veteran's representative notified the Board that the Veteran could not make the hearing, and requested such to be rescheduled at a later time. Subsequently, in a January 2016 letter prior to any action taken by the Board or the VA the Veteran, through his representative, withdrew his request for a rescheduled hearing, and provided additional evidence and arguments in lieu of a hearing. As such, the claims are properly before the Board for adjudication.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.
The issues of entitlement to service connection for an acquired psychiatric condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of evidence is against the finding that the Veteran's currently diagnosed RH was incurred in or aggravated by his military service, or that such is etiologically/casually related to any incident or injury of his active military service. 


CONCLUSIONS OF LAW

The criteria for service connection for RH, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  

Service Connection - Rheumatoid Arthritis

The Veteran's claims that his currently diagnosed RH is the result of his active military service. Specifically, he asserts that, the extensive training he had to endure during basic training, to include running and walking long distances, caused him to develop RH. The Board finds that, although the record demonstrates a current diagnosis of RH, the preponderance of the evidence is against a finding of any in-service injury or incurrence of his condition, nor any competent link between the Veteran's current RH and his military service. Similarly, there is no competent evidence that reveals any RH diagnosis shortly (within one year) after the Veteran was discharged from service. As such, the Veteran's claim for service connection must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has asserted that his currently diagnosed RH, specifically in his ankles and knees, is due to the extensive walking and training he had to perform during his military service. See Veteran's Statement, dated August 23, 2010. Here, the Veteran's prison treatment records show a diagnosis of rheumatoid arthritis in his back, knees, ankles and hands. See Medical Treatment Records, dated February 2009; October 2010; and December 2010. However, although the Veteran does in fact have a current disability, neither of the other two requisite elements for service connection is shown. 

A close review of the evidence of record also reveals no competent evidence that the Veteran's RH began, was diagnosed, or incurred during service, or that it is etiologically related to any incident or injury during his service. A review of both the Veteran's service treatment records (STRs) and military personnel records reveals no report of, or notations of injuries related to his claimed disability. Such evidence also includes the Veteran's separation medical examination, which was silent regarding any issues related to the Veteran's ankles or knees. 

Likewise, post-service medical treatment records, to include those from his time of incarceration, do not provide any medical opinions regarding the etiology of his diagnosed RH. Although the Veteran's first RH diagnosis is found in such treatment records, these records fail to provide an opinion regarding the etiology of his condition. The Board notes that the records do not show any diagnosis of RH until decades after the Veteran left service, with no indication of symptoms or manifestations within a year after his separation in 1977. As such, the Board finds that the preponderance of evidence remains against the finding that the Veteran's RH is due to any incident of his military service. 

The record also shows that the Veteran has provided lay statements regarding the cause of his RH to be related to his excessive training during service. However, as the record does not reveal that the Veteran has the appropriate specialized medical education, training, and experience to assess the etiology of such a complex condition as RH, his opinion regarding the medical nexus of such a condition cannot be considered competent, and certainly not dispositive of the claim at hand. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the Board finds that the Veteran is also not competent to diagnose RH, or manifestations therein. As such, the Veteran cannot be considered competent to state he suffered from such a condition throughout service, and has continued since that time. Therefore, the Board finds that as the Veteran's lay statements, while credible, are not competent to establish a nexus between his current condition and his service, and the preponderance of evidence remains against the Veteran's claim. 

The Board acknowledges that the Veteran has not been afforded an VA examination regarding his claim of service connection for his RH. To this end, the Board finds that the evidence of record has not reached the threshold required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to trigger the VA's duty to provide the Veteran with a VA examination to assess the nature and etiology of the Veteran's claimed condition. Under McLendon, the Secretary VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Although the Board recognizes that the threshold standard set under McLendon is a low one, such cannot be so low as to render such standard impotent. Here, while the medical evidence reveals a current diagnosis of RH, no other element under this standard has been established by the record. As explained above, a review of the medical records reveals no diagnosis or incurrence of RH during the Veteran's military service, or during any presumptive period (one year) after discharge from service. While the Veteran contends this his RH was caused by his in-service training, he is not competent to speak to such complex medical question as the etiology of this complex condition.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. Here, the only evidence that the Veteran's RH is related to his military service is his own unsupported lay statements. Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

Furthermore, even assuming the Board considers the Veteran's claim of training as an in-service incurrence of his condition, there is no competent evidence that the Veteran's RH may be associated with his training during service. The only evidence that indicates a relationship between the Veteran's current condition and his service comes from the Veteran's lay statements; however, he is not competent to speak to such complex medical questions. As such weight cannot be afforded to such statements to even trigger the VA's duty to provide an examination. Under McLendon, there must be at least an indication that a current disability is related to the claimed in-service incurrence or injury. As the evidence provided by the Veteran cannot be considered competent to demonstrate such a connection, and no additional supporting evidence is of record, the Board must find that the Veteran's claim fails to meet even the low threshold of McLendon, and that VA's duty to afford him an examination has not been triggered. 

Finally, the Board notes that there are several alternate paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a). For these conditions, service connection may be granted if the chronic disease manifests itself and is identified as such in service, or within the presumptive period (one year) under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a)."). If, however, a chronic disease is noted during service, but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336. 

Here, arthritis, to include RH, is among the conditions in which is included under these presumptive chronic conditions. However, again, the Board finds that the preponderance of evidence is again against the finding that the Veteran's RH manifested during the presumptive period of one year after his discharge from service. A close review of the evidence of record reveals no medical treatment record or medical opinions that demonstrate a diagnosis or symptoms of his RH within a year after service. Indeed, the Veteran's separation medical examination is silent regarding any health issues regarding his knees or ankles, or RH.  Although the Veteran seems to allege treatment for his arthritis right after service, apparently records would not be available, given the age of the records and that the doctor died many years ago.  However, information received from Fountain Correctional Facility shows the onset of rheumatoid arthritis on September 22, 2006, which is many years after service.  Thus, the weight of the evidence does not rise to the level of equipoise as to a continuity of symptomatology.

Although the Veteran has continuously claimed that his RH was the result of his training during his military service, he does not allege that such condition was diagnosed soon after he left service. However, even if the Veteran were to allege that such condition manifested within the presumptive period after service, his lay statements would again be considered not competent as RH is not considered an observable condition in which a lay person can diagnose. See Jandrea, supra. Therefore, with no competent evidence that the Veteran's RH manifested within a year after service, the Veteran's claim for service connection must be denied on a presumptive basis. 

Consequently, the Board finds that there is no competent evidence of record that the Veteran's RH was incurred in or etiologically related to any aspect of his military service. As the preponderance of evidence is against the claim, the doctrine of affording the Veteran's the benefit-of-the-doubt is no applicable. Therefore, the Veteran's claim of service connection for RH must be denied. 
 



ORDER

Entitlement to service connection for rheumatoid arthritis is denied.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Service Connection - Acquired Psychiatric Condition 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran has been afforded several VA Compensation and Pension (C&P) examinations during the pendency of this claim, to include most recently in June 2015, and an addendum opinion in July 2015. The Board, however, finds that both examination and addendum opinion are inadequate for appellate adjudication on the merits. As noted above, when the VA undertakes the duty to provide an examination, even if such duty was not required, it must provide an adequate one. Id. As such, a remand is necessary for another examination and nexus opinion regarding the Veteran's claimed psychiatric disabilities.  

In June 2015, the Veteran was afforded his most recent VA psychiatric examination for his claimed PTSD, or acquired psychiatric conditions. The VA examiner, after conducting an in person interview and a review of the Veteran's claims files, concluded a finding of an Axis I diagnosis for posttraumatic stress disorder (PTSD), and an Axis II for alcohol dependence. As part of the report, the examiner noted the Veteran's stressors to be an alleged sexual assault during service, as well as verbally abusive drill sergeants. The examiner noted that the Veteran was cooperative, appropriate dressed with adequate hygiene, judgement and thought process. 

The Boards notes, that the while this was a positive opinion for PTSD, the examiner failed to provide any rationale, to include analysis of the Veteran's allegation of sexual assault/trauma during service. The Board notes that this examination was the first and only instance in which the record revealed any allegations relating to sexual assault/trauma during service. A review of the evidence of record, revealed no previous allegation of such a sexual assault during his military service. As such, the Board finds a sudden appearance of such serious allegations during a PTSD/ psychological evaluation requires some inquiry and/or analysis.  

Here, the June 2015 VA examiner provided no such analysis, rationale, or even description as to the Veteran's claimed sexual assault. The VA examiner simply noted that the Veteran was "sexually assaulted twice while in the military" and that he withdrew from people. The examiner fails to provide any descriptions of the events, or how he concluded such alleged stressor was credible, especially in light of more than a decade of development without mention of such sexual assault. As the opinion was provided without any rationale, the Board can afford little probative value to the opinion and such can certainly not be dispositive of the claim to establish service connection. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008). As such, the Board finds the examination to be inadequate for adjudication, as it fails to provide adequate explanation for the basis of its findings. 

The Board acknowledges the Veteran's representative's arguments that it could be the case that the psychiatrist who evaluated the Veteran during the examination determined the validity of the Veteran's stressor during the interview. However, when such grave allegations are levied for the first time, how the examiner arrived at such a determination should be at least tacitly explained and noted in his report. The adjudicator cannot tease an inference of validity from a statement as concrete as that provided by the first examiner regarding the Veteran's alleged sexual assault. Even in stating that the Veteran was more closed off after the assault, the examiner patently fails to explain what changed, how it change, when it changed, or even how the Veteran described such incidents/events. The lack of such explanation not only reduces the probative value of this examination and renders it inadequate, as it also fails to abide by the directives of the Board's previous remand. See Stegall v. West, 11 Vet. App. 268 (1998). Therefore, further development and another remand are necessary. 

The Board notes that in terms of the allege sexual assault and a resulting psychiatric disability, VA regulations require only credible supporting evidence that the claimed in-service stressor occurred, no such evidence has been provided. See 38 C.F.R. § 3.304(f)(5) (2015). However, the Veteran has not even provided lay statements describing any such incident of the alleged assault. While such assault does not require verification through in-service medical treatment records and personnel records, the record is void of any additional evidence of such a stressor. See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011). Even a close review of all the Veteran's hand written lay statements, of which there are many, does not reveal any mention of this type of assault during service. 

Likewise, a review of the Veteran's military personnel file, service treatment records, and discharge records do not reveal any incidents or change in behavior in which can be inferred as the result of any such assault. While, the Veteran had problems with going absent without leave (AWOL), such issues were continuous throughout his active duty service of only nine months. Because his active duty service was so short, inferences cannot necessarily be made from such actions that are continuous throughout his entire service. Additionally, the Veteran does not even specify a date, or time period, in which such incident happened, so to allow the Board to identify a change in behavior.  Therefore, additional development must be accomplished to afford the Veteran every possible opportunity to verify such claim. 

The Board similarly finds that the July 2015 addendum opinion acquired by the VA with regards to the nexus of the Veteran's diagnosable psychiatric disabilities is likewise inadequate for adjudication. The Board first notes that this opinion was provided without an in-person interview of the Veteran, and only a review of the Veteran's claims file and medical history. In this regard, the Board finds that the second examiner's opinion regarding the validity of his claimed sexual assault to be inadequate. As explained above, the previous examiner only provided two lines of conclusory statements regarding the Veteran's claimed in-service sexual assault. As the Board found those statements to be insufficient to establish the credibility of such an allegation, a second hand review of those two single-lined statements from the previous examiner, without an in-person corroborating interview, must similarly be considered inadequate. 

To this end, it is also noted that second examiner is also seemingly relying on a higher legal standard than required by VA regulations to corroborate the Veteran's claimed sexual assault. As noted above, hard evidence of such an assault to verify the alleged stressor is not required. That is, while it may be convenient, confirmation of such an assault in the Veteran's STR's or personnel records, are not necessary for the VA to find such an assault/trauma occurred. See 38 C.F.R. § 3.304(f). The second examiner exclusively noted that lack of physical evidence in the Veteran's STRs and military record, as basis to dismiss the Veteran's alleged claim of sexual assault during service. It is unclear if other sources of potentially credible evidence, if any existed, was considered by the examiner in determining the Veteran's credibility regarding this allegation. As such, this examination must be found inadequate and additional development must be provided. 

Additionally, with regards to the second examiner's diagnosis of alcohol dependence and personality disorder, the second examiner's analysis and opinion is similarly inadequate. 

Here, the Veteran's enrollment examination in 1970 revealed no psychiatric issues, to include a potential personality disorder, and/or enuresis. As such, any medical opinion must find that the evidence of record clearly and unmistakably shows that the Veteran's condition preexisted service and was not aggravated during service. 

Although the Veteran's STRs note that the Veteran admitting that his enuresis existed since he was 10 years old, the VA examiner failed to specifically state if such evidence clearly and unmistakably demonstrates a preexisting condition. Furthermore, the examiner completely fails to provide any analysis or opinion regarding whether the Veteran's military service clearly and unmistakably aggravated such a condition. The Board notes that without such an analysis and finding, the examination is rendered inadequate, and another examination must be provided. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Finally, with regards to the Veteran's alcoholism, the examiner simply concludes that the Veteran chose to drink excessively after service, which led to many stints of incarceration. However, this conclusion fails to provide any rationale or explanation with regards to the Veteran's claim that he never drank prior to service, and that the rough emotional stress of his training during active duty drove him to drink excessively during and after service. It also ignores the statements from his friends that mention a changed person who drinks excessively after service, a character-trait not seen prior to his service. The lack of such an explanation or rationale for the second examiner's finding for such a condition renders such an opinion to be inadequate, and another examination, to include an in-person interview, must be conducted for the VA to fulfill its duty to the Veteran. 

Consequently, the Board must remand for an additional examination and opinion with regards to the Veteran's psychiatric conditions. 

Service Connection - Hypertension 

The Board notes the Veteran has yet to be afforded a VA examination for his claimed hypertension, specifically, to address the nature and etiology of his diagnosed condition. The Board notes that the VA's duty to assist the Veteran in his claim includes providing a competent and medical examination to the Veteran so to assess the nexus of the claimed condition and any in-service incurrence or injury. As such, the purpose of this remand is to provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed hypertension. 

In disability compensation claims, the Secretary VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Here, the Board notes that there is ample evidence of record of a current disability of hypertension. The medical treatment records from the Veteran's incarceration diagnosed the Veteran with hypertension and a heart condition. See Medical Treatment Records, dated October 8, 2010. The Veteran has also sent in voluminous lay statements with prescription labels for heart medication he has been taking for several years. As such, the Board finds that a current condition of hypertension has been demonstrated by the evidence of record.   

Secondly, the Board also finds that there is sufficient evidence, specifically lay evidence presented by the Veteran, to reach the low threshold of those elements in McLendon. Id. The Board notes that all previous denials of the Veteran's claim for service connection have been related to the Veteran's lack of evidence of any in-service incurrence of his hypertension. Previous decisions have all noted the lack of evidence in the Veteran's personnel record and his service treatment records, as a bar to service connection. Indeed, such records do fail to show any diagnosis or treatment for hypertension during service. 

However, the Board notes that the Veteran, in his repeated lay statements and letters, has continuously asserted that his hypertension arose shortly after service, and is due to the level of stress and anxiety his military service caused him. See Veteran's Statement, dated August 23, 2010; and April 13, 2011. Indeed, the Veteran's discharge from service was based on a recommendation from a psychiatrist based on the Veteran's assessed personality disorders, to include moderate levels of stress from being away from home. The Board notes that such a question of stress-induced hypertension is a medical one, and neither the Veteran, as a layperson, nor the Board, is competent to assess any potential relationship/nexus between his claimed in-service stress and his current diagnosis. As such, a medical opinion is required for the VA to fulfill its duty to the Veteran. 

Therefore, the Board, cognizant of the low threshold standards under McLendon, finds that in light of the medical evidence cited herein, and the Veteran's lay statements, the evidence in the claims file is sufficient in indicating that there is a possibility that the Veteran's hypertension is related to his military service. See McLendon, 20 Vet. App. 79 (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate a claimed disability may be associated with military service for a VA examination). Therefore, since the Veteran has not been afforded a C&P examination, the claim must be remanded to obtain a medical nexus opinion concerning the determinative issue of an etiological relationship between his military service and his current disability. Id. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.304 (f)(5). Particularly, the Veteran should be properly notified of how to substantiate a claim of Military Sexual Trauma (MST) including all specific examples of the alternative sources of evidence must be included in the notification to the Veteran.

2. The RO will also ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed psychiatric disabilities and hypertension that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

3. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

4. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner. This report should discuss the etiology of the claimed psychiatric disabilities, to include PTSD, and alcohol dependence, addressing whether it is at least as likely as not that the Veteran's conditions are related to/caused by, or aggravated (worsened beyond normal progression) by his military service.

With regards to the Veteran's claim for psychiatric disabilities, as part of the examination/opinion, the examiner must consider and discuss all the previous examinations and nexus opinions, specifically reconciling such opinions with that provided by the examiner. 

The examiner must also specifically opine/speak to the Veteran's alleged MST during service, as a stressor for establishing PTSD. Regardless of what the examiner determines regarding whether such incident happened or not, he/she must provide a fully developed rationale/explanation regarding such stressor. The examiner is respectively reminded that VA regulation, 38 C.F.R. § 3.304(f), does not require such incidents to be verified through military records or treatment records, instead only credible corroborating evidence is necessary to support such an allegation. 

With regards to the other potential psychiatric diagnoses, the Board notes again that a full rationale must be provided with regards to the any opinion/conclusion regarding the etiology/cause of such a condition. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. The examiner should also consider all lay evidence either located in the file or reported by the Veteran. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. After the above have been accomplished, with regard to the Veteran's hypertension, the Veteran should be afforded a VA examination by an appropriate examiner to provide an opinion as to the nature and etiology of his hypertension, to include as secondary to any of his diagnosed psychiatric condition. Specifically, the examiner is called upon to opine as whether the Veteran's currently diagnosed hypertension is etiologically related to any incident of his military service; or, in the alternative, is caused or aggravated by his psychiatric disabilities. 

5. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals























Department of Veterans Affairs


